Citation Nr: 1415811	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 1999 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2006, the Veteran's complete service personnel records were associated with the claims file.  These records are clearly relevant and of probative value to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, as they corroborate the Veteran's claimed stressor of frequent mortar attacks at the base where he was stationed in Dong Tam, Vietnam, and they document his participation in combat operations.  As these documents are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in May 1999, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2013).

In December 2012, the Veteran and his son testified at a Central Office hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In February 2013, the Board remanded the claim on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD, which he claims is directly related to his military service in Vietnam.  After a thorough review of the claims file, the Board has determined that additional development is necessary prior to the adjudication of the claim.

This case was previously before the Board in February 2013 when it was remanded for additional development.  In accordance with the Board's request for a VA examination and etiological opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disability, to include PTSD, and whether such may be related to any incident of the Veteran's military service or service-connected disability, a VA psychiatric examination was scheduled in March 2013.  A March 2013 VA treatment note shows that the Veteran's son notified the VAMC that that the Veteran was hospitalized for pneumonia on the date of the examination.  The examination was rescheduled for April 2013, however, the Veteran failed to report.  There is no indication that the Veteran was provided notice of the April 2013 VA examination.  In February 2014, in lieu of the requested examination, the AMC obtained an unfavorable etiological opinion from a medical officer employed by the AMC.  There is no indication that the AMC medical officer is a psychologist or psychiatrist.  Also, in February 2014, the Veteran's representative questioned the impartiality of an opinion authored by an AMC medical officer, indicated that the Veteran is willing to attend the requested examination, and requested that the claim be remanded for obtainment of a VA examination in accordance with the February 2013 remand.  In light of the foregoing, the Veteran should be afforded another opportunity to appear for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disability.  

In February 2013, the Board also directed that the Veteran's personnel and medical treatment records pertaining to his employment at the United States Postal Service (USPS) from 1980 to 1995 be obtained from the United States Office of Personnel Management (OPM).  A November 2013 report of contact with OPM's retirement operations division indicated that such records should be requested from OPM's disability branch.  This was accomplished in November 2013, however, a response was never received.

Also, while VA treatment records were obtained and associated with the claims file from the DC VAMC dating from January 2001 to March 2013, in December 2013, the DC VAMC indicated VA Form 7131 must be submitted to request VA treatment records dating from 1977 to January 2000.  The AMC submitted VA Form 7131 in December 2013, however, there is no indication that a response was ever received.  

Finally, while treatment records have been obtained and associated with the claims file pertaining to treatment the Veteran received at that Walter Reed Army Medical Center and Bethesda National Naval Medical Center dating from January 2005 to March 2013, and from Malcolm Grow Medical Center at Andrews Air Force Base dated in August 2011, and an August 2013 PIES response indicates that there are no records at the aforementioned facilities dated in 1977, there is no mention as to the availability or existence of treatment records from Walter Reed Army Medical Center and Bethesda National Naval Medical center dating from 1978 to 2005 and from Malcom Grow Medical Center at Andrews Air Force Base from 1978 to August 2011.  Accordingly, additional development efforts are necessary to ensure that all available records have been obtained from the United States OPM, Walter Reed Army Medical Center, Bethesda National Naval Medical Center and Malcolm Grow Medical Center at Andrews Air Force Base.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Request any post-service psychiatric and medical treatment records, to include any records that have been archived or retired, from: Walter Reed Army Medical Center and Bethesda National Naval Medical Center dating from 1978 to January 2005, and since March 2013; and Malcolm Grow Medical Center at Andrews Air Force Base dating from 1978 to August 2011 and since August 2011.

Also request any VA psychiatric and medical treatment records, to include any records that have been archived or retired, from the Washington, D.C. VAMC dating from January 1977 to January 2000 and since March 2013, and  any ongoing  treatment records from the Silver Spring Vet Center dating since October 2013.

Also request the Veteran's medical, psychiatric and personnel records pertaining to his employment at the United States Postal Service dating from 1980 to 1995 from the U.S. Office of Personnel Management Disability Branch as directed in a November 2013 report of contact with the U.S. Office of Personnel Management, Retirement Operations Division.

Appropriate efforts should be made to obtain the Veteran's retired/archived federal treatment and employment records from all appropriate sources. Attempts to retrieve the above requested federal employment and treatment records must continue until such records are obtained, or until such time as the RO/AMC concludes that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written memorandum as to the unavailability of such records must be added to the claims file and the Veteran must be so notified, and provided with an opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the nature and etiology of any current psychiatric disorder, to include PTSD, depression, anxiety, and memory loss.  Appropriate notice of the scheduled examination must be documented in the claims file.  The claims folder, to include any records in Virtual VA, must be made available to the examiner prior to the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should state each acquired psychiatric disorder diagnosed or manifested at any time since September 1998.  

For each acquired psychiatric disorder identified, to include PTSD, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that such disorder is related to his corroborated stressor of sustaining mortar attacks while stationed in Dong Tam, Vietnam, or other reported military stressor(s) deemed credible.  Specifically, the examiner should determine whether the Veteran's corroborated or credible military stressor(s) are adequate to support a diagnosis of PTSD and whether his current symptoms are related to those stressors or other stressors such as the post-service stressor as described by the Veteran during the December 2012 hearing.  

As to any acquired psychiatric disorder diagnosed that is found to be unrelated to military service, the examiner should opine whether such is at least as likely as not (a 50 percent probability or greater) proximately due to or aggravated (permanently worsened beyond normal progression) by any psychiatric disorder found to be related to military service or by service-connected hypertension, diabetes, and/or coronary artery disease.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the psychiatric disorder is attributable to service-connected vascular and/or psychiatric disability, if any, that is found to be related to military service.  The examiner should acknowledge and discuss the significance, if any, of the of the April 2007 brain MRI, the April 2007 PET scan, January 2007 and December 2009 treatment records that suggests a link between memory loss and a significant history of hypertension and vascular disease, and August 2009 and July 2010 treatment records that suggest a link between underlying anxiety and depression and memory loss. 

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation and/or aggravation of any acquired psychiatric disorder, to include PTSD, is unknowable.  

3. Review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report and records development to ensure that all development is in complete compliance with the directives of this REMAND.  If the examination report and/or records development is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  After the development requested above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

